I concur. I assume that the State Engineer could not reject an application on the ground that if approved it *Page 511 
would "prove detrimental to the public welfare" because in his mind he conceived some ultimate or remote public project which would need the water. A farsighted person with imagination and bold conceptions may visualize projects which in the future may be most beneficial to the state. Perhaps we should plan a campaign for the most effective use of all unappropriated waters of the state and work to that end, but until such plans are formulated, or at least the water is withdrawn from appropriation for such purposes, I do not conceive that ideal conceptions for future and better public use of water in the State Engineer's head can be the basis for refusing to approve an application. It is not now necessary to draw the line on the degree of concreteness to which plans or projects must have attained to form bases for legal rejections by the Engineer. Suffice it to say in this case that the Deer Creek project reached a point in conception and realization where it could definitely be said to be against public interest to affirm any application which would interfere with its fruition.